— Appeal from an order of the Family Court *706of St. Lawrence County (Follett, J.), entered September 9,1982, which lowered petitioner’s child support payments to $65 per week.
When this case was previously before this court, we concluded that the record before us indicated that petitioner left his more lucrative employment for other than valid vocational reasons, and we reversed the order of Family Court (Matter of Dupree v Dupree, 98 AD2d 898). However, the Court of Appeals determined that Family Court did not rely on this ground, but rather relied on petitioner’s inability to return to his prior position, his limited vocational skills and his inability to continue to make weekly $100 support payments on his present income. The Court of Appeals further concluded that it could not be said, as a matter of law, that Family Court erred in exercising its discretion to modify the support obligation on this ground inasmuch as it could be found that the husband was unable to provide support at the original level. The case was remitted to this court for the exercise of its discretion (Matter of Dupree v Dupree, 62 NY2d 1009).
Accordingly, we affirm the order of Family Court.
Order affirmed, without costs. Main, J. P., Casey, Mikoll, Levine and Harvey, JJ., concur.